1
2
3
4
5                                        UNITED STATES DISTRICT COURT

6                                      EASTERN DISTRICT OF CALIFORNIA

7
     JAQUICE JONES,                                           Case No. 1:21-cv-00038-DAD-EPG (PC)
8
                       Plaintiff,                             ORDER GRANTING DEFENDANTS’
9                                                             REQUEST TO OPT OUT OF SETTLEMENT
              v.                                              CONFERENCE
10
     VALOR OCHOA, et al.,
                                                              (ECF No. 23)
11
                       Defendants.
12
13            This matter has been referred for an early settlement conference. (ECF No. 18). On May 5,

14   2021, Defendants filed a request to opt out of the settlement conference. (ECF No. 23). Defense

15   counsel explains that, “[a]fter speaking with Plaintiff and tendering a formal counter offer, [he]

16   believe[s] that a settlement conference would not be beneficial.” (Id. at 4). The Court will

17   accordingly grant Defendants’ request to opt out of an early settlement conference.1 A settlement

18   conference may be scheduled at a later date, if appropriate.

19            It is ORDERED that Defendants’ request to opt out of an early settlement conference (ECF

20   No. 23) is GRANTED.

21
22   IT IS SO ORDERED.

23
         Dated:      May 6, 2021                                         /s/
24                                                               UNITED STATES MAGISTRATE JUDGE
25
26
27            1
                Pursuant to the order regarding early settlement conference (ECF No. 18), Defendants did not need to file a
     request to opt out of the early settlement conference. Instead, Defendants should have filed a notice that Defendants are
28   opting out of an early settlement conference.
